884 F.2d 581
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard M. WOODS, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, Respondent.
No. 88-3608.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1989.

Before KENNEDY and KRUPANSKY, Circuit Judges, and WENDELL A. MILES, Senior District Judge.*
PER CURIAM.


1
Petitioner, Howard M. Woods, has appealed from the decision of the Benefits Review Board (Board), denying his application for coal miner's disability benefits pursuant to the Black Lung Benefits Act, 30 U.S.C. Sec. 901 et seq.    Upon review of the petitioner's assignments of error, the record in its entirety and the briefs of the parties, this court concludes that the Board's denial of disability benefits is supported by substantial evidence.


2
Accordingly, the Board's determination that Woods is ineligible to receive coal miner's disability benefits is AFFIRMED for the reasons stated in its decision and order of June 28, 1988.



*
 The Honorable Wendell A. Miles, United States District Judge for the Western District of Michigan, sitting by designation